Citation Nr: 1711555	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of posttraumatic stress disorder PTSD with anxiety and depression associated with traumatic brain injury (TBI), initially evaluated as 70 percent disabling.

2.  Evaluation of vertebral fractures of the thoracolumbar spine, initially evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection and a 50 percent rating for PTSD and service connection and a 10 percent rating for vertebral fractures of the thoracolumbar spine, effective August 11, 2011, the date of receipt of the claims for service connection.  

In an August 2013 rating decision, the RO granted service connection for a TBI, anxiety and depressive disorder, and recharacterized the Veteran's PTSD as PTSD with anxiety and depression associated with TBI.  As such, the issue has been recharacterized as shown above.  The RO continued a 50 percent rating. 

The Board remanded the issues on appeal for additional development in February 2015.  

In December 2015, the RO granted an increased initial rating of 70 percent for PTSD with anxiety and depressive disorder, effective August 11, 2011.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial rating in excess of 10 percent for vertebral fractures of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking, and mood due to symptoms such as difficulty sleeping, irritability, anger, anxiety, depression, isolating behavior, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, but not by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD with anxiety and depression associated with TBI are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA notified the Veteran in November 2011 of the information and evidence needed to substantiate and complete the claim decided here, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, with regard to the claims for a higher initial rating, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claim has been granted, and the issues addressed for these claims concern the initial disability rating.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (December 22, 2003).  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records (STRs) and identified post-service VA treatment records.

The Veteran was also afforded VA mental health examinations in December 2011, May 2013, and April 2015.  As these examinations were based on a review of the Veteran's symptoms and complaints, and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the issue of an increased initial rating for PTSD with anxiety and depression, there has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Veteran's PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

III. PTSD Rating Discussion 

The Veteran served as a U.S. Marine Corps field radio operator with combat service in Southwest Asia.  He contended that his PTSD is more severe than is contemplated by the 70 percent rating.  In a February 2017 brief to the Board, the Veteran's representative also contended that the most recent February 2015 VA mental health examination was too old and generally did not adequately address the current severity of the disorder.  The representative did not identify specific deficiencies in the performance of the examination or note specific symptoms or degrees of impairment that worsened since that examination.  

During the Veteran's initial posttraumatic stress disorder examination in December 2011, he reported and exhibited the following symptoms: feeling on edge, difficulty adapting to stressful situations, vigilance recurrent memories, getting easily startled, irritability, low frustration tolerance, a decrease in mood and motivation, difficulty concentrating, social withdrawal from family, social isolation, difficulty getting along with supervisors and co-workers, difficulty falling and staying asleep, and recurrent nightmares about his time in Iraq.  Passive thoughts of death were also disclosed to the examiner.  The examiner indicated that the Veteran was extremely anxious and noted suspiciousness and obsessive compulsive rituals such as checking on doors and locks, but stated these rituals were not severe enough to interfere with routine activities.  The Veteran reported working full time, getting along with supervisors and coworkers, attending movies, and going to a gym.  The examiner found that the Veteran's PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and assigned a GAF score of 55 indicating moderate symptoms.  

In a March 2012 notice of disagreement, the Veteran contended that his PTSD warranted a 70 percent rating because the examiner did not mention his constant depression, anger problems, and feelings of claustrophobia.  

The Veteran underwent a VA examination for residuals of a TBI in May 2013.  The examiner noted a history of three TBIs in service and current symptoms of mild memory loss, mildly impaired visual spatial orientation, and episodes of headaches, dizziness, and photophobia.  The examiner also noted neurobehavioral effects that occasionally interfere with but do not preclude workplace or social interaction.   There were no communications, judgment, consciousness, motor activity, orientation, or social interaction deficits. 

In a May 2013 mental health examination, after reviewing the claims file and examining the Veteran, the examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  In addition to finding similar symptoms to those reported in the December 2011 examination, the May 2013 examiner also reported decreased interest, depressed mood, memory and concentration deficits, and decreased energy.  The Veteran was also described as alert and oriented, well dressed and appropriately groomed.

In August 2013, the RO granted service connection for anxiety and depressive disorders, recharacterized the mental health disorder as PTSD with anxiety and depressive disorder, and assigned a 50 percent rating, effective March 6, 2012.

In November 2014, the Veteran's representative contended that the Veteran's mental health disorder had become more severe.  In February 2015, the Board remanded the claim to obtain an additional examination.   

VA outpatient treatment records from 2012 to 2015 show that the Veteran occasionally received treatment and assessment that were substantially consistent with the observations and opinions expressed in the VA examinations.  The Veteran was offered group therapy but was unable to participate because of his work schedule. 
 
The Veteran's most recent exam took place in April 2015.  He reported auditory and visual hallucinations, such as frequently hearing his name being yelled and seeing people or silhouettes when no one was present.  He reported feelings of depression occurring about five times a week, as well as irritable behavior and angry outbursts, hypervigilance, exaggerated startled responses, and problems with concentration.  The Veteran also reported needing to drink alcoholic beverages in order to sleep through the night.  The examiner reported that the Veteran's "dress was casual and grooming was neat," and his, "[t]houghts were logical and goal-directed."  The examiner also stated that the Veteran had good judgment, reasoning, and analytical skills and that he was not receiving any current treatment.  The examiner noted that symptoms of PTSD and residuals of a TBI could be differentiated.  The symptoms of PTSD were irritability anxiety, panic attacks, and depression.  The symptoms attributable to TBI were memory, attention, and concentration deficits, visual spatial deficits, headaches with dizziness and photophobia.  The examiner found that the PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

In December 2015, the RO granted an initial 70 percent rating for PTSD with anxiety and depressive disorder, effective for the entire period of the appeal.  

In short, while the Veteran has not been shown to satisfy all of the criteria for a 70 percent rating, he is not required to.  Rather, what is required is that the evidence shows that he suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Thus, for the foregoing reasons, the Board finds that the Veteran's service-connected psychiatric disability picture most closely approximates the criteria for a 70 percent rating, requiring deficiencies in most areas including work, family relations, and thinking and/or mood. 

The Board further finds that the criteria for the 100 percent rating are not established by the Veteran's symptomatology, and it therefore cannot be said that his disability picture more nearly approximates that contemplated for the 100 percent rating for this period.  In addition to assessing the deficits and levels of satisfactory function observed by multiple examiners and clinicians, the Board places significant probative weight on the evidence shows that the Veteran has been employed consistently with the same company for several years and has maintained relationships; namely with his wife and son.  Moreover, the Veteran has not participated in any consistent therapy that would be consistent with a total level of mental health disability.  Thus, he does not show total occupational and social impairment nor does he have any of the example symptoms listed under the criteria for a 100 percent rating for total occupational and social impairment.

IV. Extraschedular Consideration 

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

The criteria here amply account for the Veteran's complaints of symptoms associated with his PTSD which include depression, irritability, sleep impairment, and obsessive rituals.  These are exactly the types of manifestations considered under the General Rating Formula for Mental Disorders.  Further, the rating criteria are not a laundry list, and any complaints related by the Veteran may be considered accounted for by analogy to the listed exemplar criteria.  Mauerhan, supra.  There are no "outlier" complaints or symptoms reported that are not of the types addressed by the General Rating Formula for Mental Disorders.  The record also contains clear, competent differentiation between the features of PTSD and those that are residuals of TBI.  The rating for the latter disability is not on appeal. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to service-connected PTSD with anxiety and depressive disorder associated with traumatic brain injury (TBI), the Veteran has also been awarded service connection for vertebral fractures of the thoracolumbar spine, residuals of a mandibular bilateral jaw fracture, and separate service connection for residuals of a TBI.  However, the evidence does not indicate that the other service-connected disorders combine with PTSD to suggest that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, there is no need for further discussion of extra-schedular entitlement.

Finally, neither the Veteran nor the record has raised the issue of unemployability as there is evidence that the Veteran remains employed. 


ORDER

An initial rating in excess of 70 percent for service-connected PTSD with anxiety and depression associated with TBI is denied.


REMAND

The United States Court of Appeals for Veterans Claims recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

Upon review of the October 2011 and April 2015 VA examinations, it does not appear that such testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to determine the severity of the vertebral fractures of the thoracolumbar spine.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  Moreover, the examiner should also address any additional functional limitation due to factors such as pain, weakness, and fatigability, as well as on flare-up. Such limitation should be expressed in additional lost degrees of motion.  If the examiner cannot estimate additional loss of function, he or she should explain why this is so.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion. 

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


